Citation Nr: 0008367	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for 
otitis externa.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to June 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims for service connection 
for right ear hearing loss and for a compensable rating for 
otitis externa has been obtained by the RO.

2.  The veteran was denied service connection for bilateral 
hearing loss in October 1970 and May 1981 rating decisions 
and he did not appeal those decisions.

3.  The evidence received since the May 1981 decision 
includes new evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.

4.  The claim for service connection for right ear hearing 
loss is well grounded.

5.  Right ear hearing loss was not manifested during service, 
or for many years thereafter, and current right ear hearing 
loss is not related to service.

6.  The claim for service connection for left ear hearing 
loss is not plausible.

7.  The claim for service connection for tinnitus is not 
plausible.

8.  The veteran does not currently experience recurring 
symptoms of otitis externa.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
has been presented and the veteran's claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for right ear hearing 
loss is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Right ear hearing loss was not incurred in or aggravated 
by active service, and right ear hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (1999).

4.  The claim for service connection for left ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107.

5.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107.

6.  The criteria for a compensable rating for otitis externa 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.87, Diagnostic Code 6210 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

I.  Hearing Loss

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  The VA denied the 
claim for service connection for bilateral hearing loss in 
October 1970 and May 1981 rating decisions.  The veteran did 
not appeal those decisions and they became final.  38 
U.S.C.A. § 7105 (West 1991).

The evidence of record in May 1981 included the veteran's 
service medical records, an August 1970 VA outpatient record, 
a September 1970 VA examination report, and a January 1980 
statement from a private physician.

The veteran's service medical records show that he had 15/15 
hearing in both ears in March 1968 and in November 1968.  The 
service medical records, including the June 1970 discharge 
examination report are silent to any complaints related to 
the ears.  The discharge examination report does not reveal 
that the veteran's hearing acuity was checked.  

An August 1970 VA medical record indicates that the veteran 
had otitis.

On initial VA examination in September 1970, the veteran had 
air conduction auditory thresholds of 10, 5, 0, 5, 15, and 5 
decibels in the right ear, and auditory thresholds of 5, 5, 
5, 0, 15 and 0 decibels in the left ear at the respective 
frequencies of 250, 500, 1000, 2000, 4000 and 8000 Hertz. 

In a January 1980 letter, Manuel R. Binder, M.D., stated that 
the veteran had been under his care and over a period of 
several months he had complained of hearing loss in his right 
ear.  The veteran reported that the hearing loss was related 
to service in Vietnam and exposure to gunfire.  Dr. Binder 
believed that the veteran should be further evaluated by VA.

A previously finally denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence submitted since the May 1981 rating decision 
includes VA medical treatment records, VA examination 
reports, statements from a private physician, lay statements, 
and September 1996 testimony of the veteran at a hearing 
before a hearing officer.

On VA examination in May 1996, the veteran had auditory 
thresholds of 60, 90, 105, 105, and 105 decibels in the right 
ear and auditory thresholds of 15, 10, 0, 20, and 40 decibels 
in the left ear at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  The veteran claimed that another 
soldier fired a gun next to him in December 1969 which 
reportedly caused severe right hearing loss and tinnitus.  
The audiologist found that the veteran had hearing loss in 
both ears.  Following the audiology examination the veteran 
was examined by a VA physician.  The physician noted that the 
veteran had right ear sensorineural hearing loss status post 
noise exposure.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The May 1996 VA audiological examination was not previously 
of record and shows that the veteran has bilateral hearing 
loss disability for VA purposes, which was not shown at the 
time of the previous denial of his claim.  This evidence is 
clearly probative as to whether or not the veteran has a 
current bilateral hearing loss disability related to noise 
exposure during service.  As such, it is so significant it 
must be considered in order to fairly decide the merits of 
the claim.  Consequently, the veteran's claim must be 
reopened and considered on a de novo basis.  The Board notes 
that the RO also adjudicated the veteran's claim for service 
connection for bilateral hearing loss on a de novo basis.

A.  Right Ear Hearing Loss

The record contains a November 1997 VA examination of the 
veteran's ears.  The veteran reported that he had had hearing 
loss ever since he had an experience with barrel trauma 
during his time in service.  The veteran also reported 
significant tinnitus since that time.  The impression 
included sensorineural hearing loss to the right ear 
secondary to barrel trauma and noise exposure.  Also noted 
was tinnitus which was fairly constant in nature and 
bothersome.  Since the November 1997 VA physician related the 
veteran's right ear hearing loss to noise exposure during 
service, there exists a plausible basis for the claim, and 
the claim for service connection for right ear hearing loss 
is well grounded.  38 U.S.C.A. § 5107.  

An October 1991 statement from Robert C. Dunn, M.D., 
indicates that the veteran had no loss of hearing before 
going into service.

When seen at a VA otolaryngology clinic in November 1995, the 
veteran denied tinnitus.  The VA audiologist noted at that 
time that the veteran had mild left ear hearing loss at 4000 
Hertz.  The assessment was right ear, moderate to severe, 
sensorineural hearing loss likely resulting from extreme loud 
noise exposure.  

On VA ear examination in May 1996, a VA physician stated that 
the veteran had right ear sensorineural hearing loss status 
post noise exposure.

The veteran first reported tinnitus to VA medical personnel 
in February 1996.  

The veteran appeared at a hearing before a hearing officer at 
the RO in September 1996.  The veteran testified that he was 
in Vietnam underneath a bridge when the person next to him 
opened up with a full clip of an M16 right next to his ear.  
The veteran reported that he had hearing loss and tinnitus 
ever since that time.

A November 1997 VA audiology examination report revealed 
bilateral sensorineural hearing loss.  The VA audiologist 
stated that given that the veteran had normal hearing 
bilaterally on rating examination in September 1970, it was 
not likely that the veteran's hearing loss or tinnitus 
occurred from an incident prior to that examination.

The veteran submitted three lay statements in April 1998.  
These friends of the veteran stated that the veteran did not 
have hearing loss prior to service and that they believed 
that the veteran developed hearing loss due to service.

In July 1998 a right-sided acoustic neuroma was surgically 
removed from the veteran's head.

The veteran was afforded a VA otolaryngology examination in 
September 1999.  The VA physician noted that he had made an 
extremely careful review of the veteran's file.  He provided 
a review of the veteran's medical history related to the 
ears.  The examiner noted that in 1998 the veteran fell and a 
routine MRI to evaluate a cervical injury revealed a right-
sided acoustic neuroma.  The acoustic neuroma was excised by 
a translabyrinthine approach, which the examiner noted is 
commonly used when the hearing is so severe that it is 
basically nonuseful.  The VA examiner stated that if the 
veteran had perfectly normal hearing reported in 1970, there 
was a failure in the system to work up his asymmetric hearing 
loss which was first found in 1995.  It was clinically opined 
that if the claims file had been available to the examiner in 
1995, and if it had been known that the veteran had perfectly 
normal hearing in 1970, which was after the veteran's alleged 
acoustic trauma, a further workup would have been undertaken 
and the acoustic neuroma would have been diagnosed at least 
three years earlier.  

The Board has considered the veteran's statements and 
testimony as well as the statements of his friends indicating 
that the veteran has bilateral hearing loss as a result of 
service, however, as a laypersons they are not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

The Board has also considered the statements of Dr. Binder 
and Dr. Dunn.  However, neither of these private doctors 
stated that the veteran had hearing loss due to service.

The veteran had normal right ear hearing on initial VA 
examination in September 1970.  Right ear hearing loss was 
not shown until November 1995, more than 25 years after 
discharge from service.  A November 1997 VA examiner related 
the veteran's right ear hearing loss to noise exposure during 
service.  The May 1996 VA physician related the veteran's 
right ear hearing loss to past noise exposure, though it is 
not completely clear whether this meant past noise exposure 
during service.  The record does not reveal that the May 1996 
and November 1997 VA physicians examined the veteran's 
medical history.  The Board notes that the May 1996 and 
November 1997 examiners did not provide the reasoning for 
their statements which were apparently only based on the 
history as provided by the veteran.  Consequently, the Board 
does not find the diagnoses of the May 1996 and November 1997 
VA physicians to be as probative as the diagnoses of other VA 
medical personnel who found that the veteran did not have 
hearing loss as a result of service after examining the 
veteran's complete medical history.  In November 1997 a VA 
audiologist, after a review of the veteran's record stated 
that he did not think that it was likely that the veteran had 
hearing loss due to any incident prior September 1970, since 
he had normal hearing at that time on VA examination.  
Furthermore, the Board notes that the veteran was found to 
have a right-sided acoustic neuroma in 1998.  The September 
1999 VA examiner indicated that the veteran's asymmetrical 
hearing loss was diagnosed as resulting from acoustic trauma 
for several years, which resulted in the acoustic neuroma not 
being found for such a long time, indicating that the 
September 1999 VA examiner attributed the veteran's hearing 
loss to the acoustic neuroma.  Since the preponderance of the 
evidence reveals that the veteran's right ear hearing loss 
did not occur as a result of exposure to acoustic trauma 
during service, or to any other incident of service, service 
connection for right ear hearing loss is not warranted.

B.  Left Ear Hearing Loss
 
A review of the record reveals that the veteran was not shown 
to have left ear hearing loss disability for VA purposes 
until November 1995, more than 25 years after discharge from 
service.  While the veteran has been consistently shown to 
have left ear hearing loss since November 1995, none of the 
medical evidence of record attributes the veteran's left ear 
hearing loss disability to noise exposure during service or 
to any other incident of service.  While the veteran has 
stated that he has left ear hearing loss a result of service, 
as a layperson he is not competent to render a medical 
opinion.  See Espiritu.  Since there is no medical evidence 
linking the veteran's left ear hearing loss disability to 
service, the veteran's claim for service connection for left 
ear hearing loss is not well grounded and must be denied.


II.  Tinnitus

The record reveals that the veteran first reported tinnitus 
in February 1996, more than 25 years after discharge from 
service.  While the veteran believes that he has tinnitus as 
a result of noise exposure during service, as a layperson he 
is not competent to render a medical opinion.  See Espiritu.  
The veteran has submitted no medical evidence linking his 
tinnitus to service.  Since there is no medical evidence that 
the veteran has tinnitus as a result of service, his claim 
for service connection for tinnitus is not well grounded and 
must be denied. 

III.  Otitis Externa - Compensable Rating

Initially, the Board notes that the veteran's claim for a 
compensable rating for otitis externa is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to otitis externa, except as reported 
below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The veteran was granted service connection and a 
noncompensable rating for otitis externa by rating action in 
October 1970.  His noncompensable rating for this disability 
has been in effect since June 1970.  The veteran's reopened 
claim for a compensable rating for otitis externa was 
received by the RO in April 1996.

At the September 1996 hearing the veteran testified that he 
did not have much infection or inflammation of the ears.

None of the medical evidence of record dated subsequent to 
April 1996 reveals any complaints, findings, or diagnoses 
related to otitis externa.  Various VA examination reports 
during that time period note that the veteran had normal ear 
canals and tympanic membranes.

A compensable (10 percent) rating for otitis externa requires 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  38 C.F.R. 
§ 4.87, Diagnostic Code 6210.  Since the evidence of record 
does not indicate that the veteran has any such symptoms and 
since the veteran has not been shown to have had otitis 
externa since submitting his claim for an increased rating, a 
compensable rating for otitis externa is not warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.

The veteran's claim for service connection for right ear 
hearing loss is well grounded.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable rating for otitis externa is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 


